                                          Case 4:19-cv-04432-YGR Document 12 Filed 11/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ERNESTO GUTIERREZ,
                                   7                                                        Case No. 19-cv-04432-YGR (PR)
                                                        Petitioner,
                                   8                                                        JUDGMENT
                                                 v.
                                   9
                                         CRAIG KOENIG, Acting Warden,
                                  10
                                                        Respondent.
                                  11

                                  12          For the reasons set forth in this Court’s Order Denying Petitioner’s Motion for Entry of
Northern District of California
 United States District Court




                                  13   Default; Granting Respondent’s Motion to Dismiss; and Denying Certificate of Appealability,

                                  14          IT IS ORDERED AND ADJUDGED

                                  15          That Petitioner take nothing, that the action be dismissed in accordance with the Court’s

                                  16   Order, and that each party bear its own costs of action.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 11/16/2020

                                  19                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
